UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6698



KENNETH GREEN,

                                              Plaintiff - Appellant,

          versus


UNKNOWN   SOUTH    CAROLINA     DEPARTMENT    OF
CORRECTIONS OFFICIALS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-01-4775-9-20)


Submitted:   June 20, 2002                   Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Kenneth Green appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.              We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Green v. Unknown S.C. Dep’t of Corr. Officials, No. CA-01-4775-9-20

(D.S.C. Apr. 4, 2002).        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2